                                          FAX Nn.                                                   P. OO:
          Case 1:18-cv-09985-VM Document 14 Filed 01/24/19 Page 1 of 3

                                                                              11 SUNRISE PLAZA, STE. 305

Li~_~owitzQLaw Firm, PLLC                                                     VALLEY STREAM,
                                                                              (516) 233-1660
                                                                                                NY 11580


                        ATTOANE~ 1"'01'! TH!!: FHOTOCRAF>HIC A"1TS            WWW.l..{E:BOWITZLAW,:ll'IM.COM




  January 24, 2019                                                            l    W ,,.:D,\Y
                                                                          i   l:~JZ-l :-lENT
  VIA FAX
                                                                              EL~.CTRONICALLY FILED
   Honorable Victor Marrero                                                   D< 1C ff:
   United States District Court                                               DA1.L HLED:
   Southern District of New York
   500 Pearl Street, Suite 1040
  -New York, NY 10007-1312


  Re:    Clark v. Transportation Alternatives, Inc., l: l 8-cv-09985 C\~O


  Dear Judge Marrero:

           \Ve represent New York Post photographer Dennis Clark in the above-referenced action
  and ,..vrite in opposition to Defendant Transportation Alternatives, Inc. ("Defendanf')'s request
  for a pre-motion conference to file a motion to dismiss the complaint based on the fair use
  doctrine, 17 U.S.C. §107(c).

           Defendant's chief argument is that because it qualifies for tax-exempt status as a
  50 I (c)(3) organization, it necessarily ha5 a license to expropriate intellectual property from
  worbng-class photojournalists ,vithout their authorizatjon and without paying the customary
  licensing fee. By the same token, would Defendant also have the right, by virtue of its tax-
  exempt status, to steal food from a restaurant or shoplift merchandise from a department store for
  a charitable cause? We do not believe so.

  A.     Notwithstanding Defendant's Ta~-E:J:empt Status, The First Factor (Purpose and
         Character of Use) Weighs Against Fair Use

           Aside from asserting its non-for-profit status, none of the fac.1ors weigh in favor of fair
  use. With respect to the first factor, the Supreme Court holds that "[t]he promise of copyright
  would be an empty one if it could be avoided merely by dubbing the infringement a fair use
  'news report' of the [work]." Harper & Row v. Nation Enterprlses, 471 U.S. 539, 557 (1985).
  Defendant's use of plaintiffs photograph of a dock less bicycle on a New York City sidewalk to
  illustrate a news report about dockless bikes is wholly UJJtransformative. The law in this Circuit
  is crystal clear: no transformation exists where the image is merely used a5 an iJJustrative aid to
  depict the subjects described in the news article. See, e,.g, Barcroft Media, Ltd v. Coed Media
  Group, LLC, No. 16-cv-7634 (JMF), 2017 WL 5032993 (S.D.N.Y. Nov. 2, 2017) (rejecting fair
  use where defendant's argument, "if accepted, \vould eliminate copyright protection any time a
  copyrighted photograph wa.s used in conjunction \.Vith a news story about the subject of that
  photograph."); BWP Jvfedia USA, Inc. v. Gossip Cop Media, LLC, 196 F.Supp.3d 395, 407


                                   LiebowitzQLaw Firm, PLLC
JAN. 24 2019 THU Case
                 01 :56 1:18-cv-09985-VM
                        PM                               FAX Filed
                                               Document 14    No. 01/24/19 Page 2 of 3                 P. 003


    LiebowitzQLaw Firm, PLLC

        (S.D.N.Y. 2016) (not trai1Sfom1ative where the secondary use of "photograph seems intended as
        a general iJlustration of the [celebrity] couple"); Ferdman v. CBS Interactive, Inc., No. 17-cv-
        1317 (PGG), 2018 WL 4572241, at *12 (S.D.N.Y. Sept. 24, 2018) (the "Article involves the use
        of an image solely to present the content of that image. Such a use is not transformative");
        Hirsch v. Complex Media, Inc., 18-cv-5488 (CM), 2018 \VL 6985227 (S.D.N.Y. Dec. 10, 2018)
        ( denying Rule 12 motion on fair use where "Complex has not established that its Video did
        anything more than merely describe the subject of Hirsch's Photograph, newsworthy or not. That
        conduct alone does not suffice as transfomJative."). "Newsworthy contents will rarely justify
        unlicensed reproduction; were it otherwise, photojournalists would be unable to license photos,
        and would effectively be out of a job." BWP Media USA, 196 F. Supp. 3d at 406 n.6.

                Defendant argues that its infringing article is transformative because it criticizes the New
        York Post's position on dockless bicycles. But Plaintiff doesn't claim any copyright ownership
        in the New York Post article or its accompanying text. He ovvns the Photograph and there is no
        commentary or criticism directed at the Photograph itself. As the courts in tbis District have
        made repeatedly clear, to qualify for the fair use privilege, the news reporting or commentary
        must be directed at the copyrighted work itself, i.e., the Photograph at issue. See, e,.g., Barcrojt,
        2017 WL 5032993, at *6 (in the context of news reporting, a photograph may be transfonned
        where "the copyrighted work is itself the subject of the story, transforming the function of the
        work i11 the new context ... [thus,] "a depiction of a controversial photograph might fairly
        accompany a work of commentary or criticism about the artistic merit or appropriateness of the
        photograph."); Konangataa v. Am. Broadcasting Companies, Inc., No. 16-CV-7382 (LAK), 2017
        \VL 2684067, at * 1 (S.D.N. Y . .TUl'.le 21, 2017) ("Defendants and other news outlets rep011ed on
        the Video [of a woman giving birth] m:i.d offered soci.:tl commentary about the phenomenon of
        someone publicly live-streaming a life event that traditionally is considered personal."); accord
        Otto v. Hearst Communications, Inc., 17-cv-4712-Glm~ 2018 WL 651801 at *8 (S.D.N.Y.
        December 10, 2018) (rejecting fair use defense on summary judgment but noting that secondary
        use may be transformative where defendant reports on a controversy that arose because of the
        copyrighted photograph itself); see also Nunez v. Caribbean Int'/ News Corp., 235 F.3d 18, 25
        (1st Cir. 2000) (fair use found where salacious photograph of Miss Puerto Rico Universe was
        published by newspaper to comment on the controversy surrounding the very existence of the
        photographs).

        B.      The Second Factor (Nature of the ·work) Weighs Against Fait-Use

                The second factor examines the "nature of the copyrighted work." 17 U.S.C. § 107(2).
        "Photographic images of actual people, places and events may be as creative and deserving of
        protection as purely fanciful creations." J,.,fonster Communications, Inc. v. Turner Broadcasting,
        935 F.Supp. 490,494 (S.D.N.Y. 1996). Here, the photograph at issue depicts a simple subject
        that has been artfully composed using a creative angle. As far as bicycle photos are coucemed,
        Clark's image is highly original. In any event, "courts traditionally have also afforded th.is factor
        little weight, characterizing it as 'rarely ( Jdeterminative."' Hirsch v. Complex at *7

         C.     The Third Factor (Amount and Substantiality) Weighs Against Fair Use.

                  The thjrd factor bearing on fair use is "the amount and substantiality of the portion used
         in relation to the copyrighted work as a whole." 17 U.S.C. § 107(3). The question is whether "the


                                                          2
JAN :4 :OJ9 THU OJCase PM
                   :56 1:18-cv-09985-VM                            FAX Nn.
                                                         Document 14 Filed 01/24/19 Page 3 of 3           P. 004


    LiebowitzQLaw Firm, PLLC

           quantity and value of the materials used are rea5onable in relation to the purpose of the copying."
           Campbell, 510 U.S. at 586. Toe Court should consider whether the portion taken is "essentially
           the heart'' of the copyrighted expression. NXIVJ.,f C01p., 364 F.3d at 480 (citation omitted). As a
           quantitative matter, Defendant has taken the entire full-c-0lor photograph. This fact alone we1gbs
           against fair use. See Associated Press v. ]\,feltwater, 931 F.Supp.2d at 558 ("appropriation of a
           copyrighted work in its entirety weighs against a finding of fair use').

                    As a qualitative matter, Defendant has used more of the copyrighted work than was
           necessary to accomplish its purpose of news reporting. See Rogers v. Koons, 960 F.2d at 311.
           The Photograph was reproduced by Defendant in full color "vithout any visible modification or
           alteration. Defendant's wholesale reproduction of the Photograph, without any aesthetic
           alteration, demonstrates the image's qualitative value. See Harper & Row, 471 U.S. at 565 ("the
           fact that a substantial portion of the infringing work was copied verbatim is evidence of the
           qualitative value of the copied material, both to the originator and to the plagiarist \Vbo seeks to
           profit from marketing someone else's copyrighted expression."). Moreover, Defendant's copying
           of the Photograph was unnecessary to achieve Defendant's news reporting purpose. There were
           several legal alternatives avai]able to Defendant: (l) Defendant could have commissioned its
           own photographer to photograph a dockJess bicycle; (2) Defendant could have published its
           news story without any photo whatsoever; or (3) Defendant could have obtained a license
           directly from Plaintiff. Defendant has failed to show why its republication of the Photograph
           was necessary to its own article.

           D.       The Fou:rth Factor (Market Harm) Weighs Heavily Against Fair Use.

                    With respect to the fourth factor, because Defendant copied a full-color, full-scale image
           in its entirety and did nothing to transform it a.esthetically, Plaintiff is entitled to Sony's
           presumption of market hann. Sony Corp. ofAmerica v. Universal City Studios, Inc., 464 U.S.
           417, 450 ( 1984) (holding that "every commercial use of copyrighted material is presumptively an
           unfair exploitation of the monopoly privilege that belongs to the owner of the copyright"); see
           also Ferdman, 2018 \VL 4572241, at *19 (applying Sony's presumption of market harm to news
           reporter's use of Spiderman photographs where the secondary use was non-transformative).

                   Defendant's secondary use impairs the actual market for Clark's photograph because
           there was a fully functioning market demand for bjs work. See Associated Press, 931 F .Supp.2d
           at 559 (''Where there is a fully functioning market for the inf.ringer's use of the copyrighted
           material, it will be difficult for the infringing party to show that it made fair use without paying a
           licensing fee"). Defendant's unauthorized posting of the Photograph made it unlikely that the
           market would purchase the Photograph from Plaintiff and therefore diminished the licensing
           value of the copyright. Moreover, if the Court were to find fair use based solely on Defendant's
           tax-exempt status, then every non-profit would enjoy a blanket license to steal photographs.

                    Based on the foregoing; Defendant's proposed rnotion to dismjss should be DENTED.

The Clerk of Court is directed to enter into the public record       Respectfully Submitted,
of this action· h tter above :.ubmitted to the Court by
                                                                     /s/richardliebo"'itz/
                                                                     Richard Liebowitz


                                                                 3
